Citation Nr: 0632083	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  05-41 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for malaria.

2.  Entitlement to service connection for small bowel 
malignant lymphoma, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  The appellant's WD AGO Form 53-55, Enlisted 
Record and Report of Separation, Honorable Discharge, does 
not show that the veteran participated in the occupation of 
Japan.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The claim was later transferred to the RO in Roanoke, 
Virginia.

During his September 2006 Board Central Office hearing, the 
veteran raised the issue of entitlement to service connection 
for a heart disability as secondary to cancer treatment.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.  

The issue of entitlement to service connection for small 
bowel malignant lymphoma, to include as due to exposure to 
ionizing radiation, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

During his September 2006 Board Central Office hearing, prior 
to the promulgation of a decision in the appeal, the veteran 
indicated that he wished to withdraw his pending appeal of 
entitlement to a compensable evaluation for malaria.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran as to his claim of entitlement to a compensable 
evaluation for malaria have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2006, the veteran provided testimony before the 
undersigned Acting Veterans Law Judge.  At this time he 
clarified his wishes with regard to his appeal, stating 
specifically that he wished to withdraw the issue of 
entitlement to a compensable evaluation for malaria.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  As 
noted above, at the September 2006 hearing the veteran 
withdrew his appeal for entitlement to a compensable 
evaluation for malaria, and hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this claim.  Accordingly, the 
Board does not have jurisdiction to review the appeal for the 
claim for a compensable evaluation for malaria.


ORDER

The veteran's appeal for a compensable evaluation for malaria 
is dismissed.


REMAND

The veteran contends that he developed cancer as a result of 
radiation exposure while serving in Japan after the 
detonation of the atomic bomb in Hiroshima.  He asserts that 
after the Philippine campaigns were over, his division, the 
41st Infantry Division, was transported from the Philippines 
to Hiroshima.  The veteran indicated that he arrived in 
Hiroshima on October 6, 1945 and departed on December 31, 
1945.  In 1997, the veteran was diagnosed with small bowel 
malignant lymphoma.

The veteran's personnel records have not been obtained and 
his WD AGO Form 53-55 shows that he served in the Philippines 
and his occupational specialties included antitank gun 
crewman; gun crew, light artillery; and reconnaissance NCO.  
The WD AGO Form 53-55 does not show that he was part of the 
occupying force in Japan.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) (2006) as a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean: on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war in Japan that resulted in an opportunity for 
exposure to ionizing radiation comparable to that of veterans 
who were in the occupation forces of Hiroshima or Nagasaki 
during the period August 6, 1945, to July 1, 1946; or certain 
service on the grounds of gaseous diffusion plants located in 
Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, 
Tennessee; or, in certain circumstances, service on Amchitka 
Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii) (2006).

Service connection based upon exposure to ionizing radiation 
may be established under the provisions of 38 C.F.R. § 
3.309(d).  There are certain types of cancer which are 
presumptively service-connected under 38 U.S.C.A. § 1112(c) 
(West 2002); 38 C.F.R. § 3.309(d) if the veteran has 
"participated in a radiation-risk activity."  Lymphomas 
(except Hodgkin's disease) are included on the list of 
presumptive diseases.

The Board finds that the RO should first undertake to obtain 
any additional records pertinent to the veteran's service.  
In this regard, the RO should contact the National Personnel 
Records Center (NPRC) and the U.S. Army and Joint Services 
Records Research Center (JSRRC) to obtain personnel records 
and the veteran's unit history.  

If it is determined that a veteran was exposed to ionizing 
radiation as a result of claimed activities, the veteran 
subsequently developed a radiogenic disease, and the disease 
first became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5) (2006), then the claim must be referred 
to the Under Secretary of Benefits for further consideration 
in accordance with 38 C.F.R. § 3.311(c).  This regulation 
indicates that the Under Secretary for Benefits is to 
consider the claim with reference to specified factors and 
may request an advisory medical opinion from the Under 
Secretary for Health.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
invite the appellant to submit any 
pertinent evidence in his possession.  

2.  The RO should ask the veteran to give 
a more complete designation of the Army 
unit to which he was attached while 
stationed in Japan, such designation 
should include, the battalion, regiment, 
division, etc.  

3.  The RO should contact the NPRC and 
obtain the veteran's service personnel 
records.  

4.  Based on the above information, and 
any additional information provided by 
the appellant, the RO should forward a 
request to the JSRRC for copies of the 
veteran's unit history while stationed in 
Japan from October 1945 and December 
1945.

5.  After he has been given an 
appropriate time to respond, the 
veteran's WD AGO Form 53-55, WD AGO Form 
100 and any additional information 
provided by the veteran on his unit 
designation should be sent to the 
Department of the Army for an opinion as 
to whether it is likely that the veteran 
participated in the occupation of 
Hiroshima or Nagasaki, Japan from 
September 1945 until July 1946.  If the 
requested opinion cannot be made, please 
have the service department so indicate

6.  After completion of 1 through 5 
above, the RO should review the claims 
file to determine whether additional 
development is warranted.

7.  If it is determined that a veteran 
was exposed to ionizing radiation as a 
result of claimed activities, the veteran 
subsequently developed a radiogenic 
disease, and the disease first became 
manifest within the period specified in 
38 C.F.R. § 3.311, then the claim must be 
referred to the Under Secretary for 
Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c). 

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes citation to and 
discussion of additional evidence and 
legal authority considered, and clear 
reasons and bases for all determinations, 
and afford the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


